Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 08/18/2020, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belov et al. (US PGPub 2010/0271199) in view of Stavely et al. (US PGPub 2005/0062455).
As to Claim 15, Belov teaches a method for operating a sensor device (¶29, “autonomous sensing module”; “at least one sensor 1”), comprising: 
number of measurements and time intervals between active mode periods are chosen in such a way that the average discharge of the battery due to both energy consumption by the autonomous sensing module and self-discharge of the battery is fully compensated by the average energy harvesting by at least one energy harvesting device during subsequent sleep mode periods.”  This indicates to the skilled artisan that there are different power modes which requires different time to take data samples as the device cannot be in two different power modes simultaneously.); 
transmitting by a communication unit the operating state data to an evaluation system having stored therein battery type data of various battery types (¶21 teaches “transmitting data out the measurement data”; ¶76 and ¶83 teaches primary and secondary batteries); 
determining by the evaluation system an energy demand of the sensor device (¶18 teaches “establishing baseline for the set of reference parameters, tracking dependence of reference parameters on time, evaluating trends and magnitude of changes in the reference parameters, assessing changes in the condition of the monitored object over time and associated risks related to the structural stability and/or functionality of the monitored object, generating alarms, warnings, regular summaries on condition of the monitored object and the system for condition monitoring of the monitored object and other required documents.”); and
determining by the evaluation system a preferential battery type as a function of the operating state data, the energy demand and the battery type data (Claim 16; “in order to minimize the cost of ownership of the system for long-term monitoring of an object, a combination of battery selection, energy harvesting and power management provides at least 20 years of average service life of the autonomous sensing modules without maintenance and repair/replacement”); and 
Belov is silent as to generating a recommendation for action for optimized operation of the sensor device with a battery of the preferential battery type as a supply battery.
Stavely teaches generating a recommendation for action for optimized operation of the sensor device with a battery of the preferential battery type as a supply battery (¶¶21-25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Belov teaches the necessity to measure and manage the power consumption of the ASM.  Belov also suggests that the selection of the battery is also necessary.  Stavely teaches that a use model may be used to generate battery recommendations to optimize power consumption (¶21-25).  One would be motivated to use such a combination to achieve the goal of optimizing the life of the ASM system as taught by Belov.
Claims 26 and 28 substantially cover the same scope as the present method claim 15; therefore the same prior art rejection applies.

As to Claim 16, Belov teaches wherein the operating state data comprise a measured battery voltage and a measured battery temperature of the supply battery (Claim 1 “condition output voltage of at least one energy harvesting device to form suitable for battery charging; charges the battery using conditioned output voltage of at least one energy harvesting device”; Claim 2 teaches “temperature sensor” and ¶67 teaches “thermos electric harvesting” and ¶83-85).

As to Claim 17,  Belov teaches wherein the operating state data comprise a measured battery discharge current of the supply battery (¶¶196-201).

As to Claim 19, Belov teaches further comprising determining the energy demand from time intervals, during which the sensor device operates in different operating modes, and from power values required to operate the sensor device in the different operating modes (¶195 teaches “sleep mode” and ¶197 teaches “active mode”).

As to Claim 20, Belov teaches further comprising: determining by the evaluation system a preferential design of the sensor device based on the operating state data and the energy demand; and generating as the recommendation for action a design of the sensor device in accordance with the preferential design (¶11 teaches “make recommendations regarding maintenance”; See further (¶87); the skilled artisan would understand that design and design choices would be reasonably included in these maintenance recommendations).
	
As to Claim 21, Belov teaches wherein the battery type data comprise data sheet specifications from a manufacturer of a battery type or previously recorded operating state data of at least one battery of the battery type (¶122 “historical data”).

As to Claim 22,  Belov teaches wherein the battery type data comprise data selected from a rated battery capacity, a battery capacity as a function of a battery temperature, a battery capacity as a function of a battery discharge current, a failure rate, an internal battery resistance, 

As to Claim 23, Belov teaches further comprising generating by the evaluation system as the recommendation for action a temporal distribution of operating modes of the sensor device (¶30).

As to Claim 24, Belov teaches wherein the evaluation system is implemented in a cloud (¶98 “directly communicate with a data storing and processing center through the internet”. Cloud based technology is use of the internet to store data1 and cloud computing2).

As to Claim 25 and 27, Belov teaches wherein the operating state data are transmitted by the communication unit via radio waves (¶30 teaches “wireless data transfer” which includes the use of radio waves See ¶97 “communication with RFID modules”).




As to Claim 30,  Belov teaches wherein the machine measuring data includes a vibration and/or temperature of the electric machine (¶114 “used for vibration measurements”; See also ¶187).
Allowable Subject Matter
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “to further comprising determining and evaluating by the evaluation system a frequency distribution of the battery temperature over temperature intervals and/or at least a distribution of values of a battery parameter selected from the group consisting of battery voltage, battery discharge current, battery internal resistance, and battery power as a function of the battery temperature in order to generate the recommendation for action.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/            Primary Examiner, Art Unit 2852                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Cloud storage is a service model in which data is transmitted and stored on remote storage systems, where it is maintained, managed, backed up and made available to users over a network -- typically, the internet.” https://searchstorage.techtarget.com/definition/cloud-storage
        2 Cloud computing: “internet-based computing in which large groups of remote servers are networked so as to allow sharing of data-processing tasks, centralized data storage, and online access to computer services or resources.”; https://www.dictionary.com/browse/cloud-computing